ORDER
PER CURIAM.
Steven L. Skinner (“Mr. Skinner”) appeals the judgment of the motion court denying his Rule 24.035 motion without an evidentiary hearing. Mr. Skinner sought to vacate his convictions for robbery in the first degree, section 569.020, RSMo 2000; armed criminal action, section 571.015, RSMo 2000; and concurrent sentences of twenty-five years imprisonment. Mr. Skinner claims that he was denied effective assistance of counsel because plea counsel failed to advise him that a motion to suppress the evidence against him as the product of an unlawful arrest could be filed. Mr. Skinner’s guilty plea to the charges was knowing, intelligently made, and voluntary. His counsel discussed with him, on the record, during the guilty plea hearing that pleading guilty would waive his right to contest the State’s evidence by motions to suppress. The judgment of the motion court is affirmed. Rule 84.16(b).